Exhibit 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement dated as of October 23, 2008 (this “Agreement”),
between American Casino & Entertainment Properties, LLC (the “Company”), having
an address at 2000 Las Vegas Boulevard South, Las Vegas, Nevada 89104, and
Edward W. Martin, III (“Employee”), of Las Vegas, Nevada.
1. Employment
Upon the terms and conditions hereinafter set forth, the Company hereby agrees
to employ Employee and Employee hereby agrees to become employed by the Company.
During the Term of Employment (as hereinafter defined), Employee shall be
employed in the position of Chief Financial Officer of the Company and shall
also serve in other positions of the affiliates of the Company as may be
designated (the “Designated Affiliates”) from time to time by the board of
directors of the Company (the “Board”), provided that such Designated Affiliates
are engaged in businesses relating to gaming, casino or resort operation or
development (collectively, the “Gaming Business”). Employee shall perform such
duties as are specified from time to time by the Company and the Board. Employee
shall serve in such capacities at the pleasure of the Board. Employee shall
report to and be under the supervision of the Company’s Board.
During the Term of Employment, Employee shall devote his professional attention,
on a full time basis, to the business and affairs of the Company and the
Designated Affiliates, shall use his best efforts to advance the best interest
of the Company and the Designated Affiliates and shall comply with all of the
policies of the Company and the Designated Affiliates, including, without
limitation, such policies with respect to legal and gaming compliance, conflicts
of interest, confidentiality and business ethics as are from time to time in
effect.
Except as specifically provided herein, during the Term of Employment, Employee
shall not, without the prior written consent of the Company, directly or
indirectly (i) render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other individual,
entity, company or group (hereinafter

 



--------------------------------------------------------------------------------



 



referred to as “Person”) as an employee, advisor, independent contractor, agent,
consultant, representative or otherwise, whether or not compensated, or
(ii) plan, take any actions in furtherance of, or otherwise devote any time to,
any future business opportunity (except as otherwise provided in this
Agreement), whether sponsored by Employee or any other Person (the “Exclusivity
Obligation” ) However, nothing contained herein shall restrict Employee from
being involved as a member of the Board of Directors of Bank of Nevada (“Other
Activity”), provided that (a) Employee devotes his full professional attention
to the business affairs of the Company, its subsidiaries and of any affiliated
entities to which the Company has made his services available, (b) the Other
Activity does not interfere with, and Employee is otherwise in compliance with,
Employee’s professional duties and responsibilities hereunder, and (c) Employee
otherwise cooperates with the Company in connection with any information
regarding the Other Activity that may be requested or required by the Company or
any licensing or other regulatory authorities.
2. Term
The employment period under this Agreement shall commence as of October 23, 2008
and shall continue through the period (the “Term of Employment”) ending on
October 22, 2011 (the “Expiration Date”), unless earlier terminated as set forth
in this Agreement.
3. Compensation
For all services to be performed by Employee under this Agreement, during the
Term of Employment, Employee shall be compensated in the following manner:
(a) Base Compensation
The Company will pay Employee a salary (the “Base Salary”) at an annual rate of
$300,000. The Base Salary shall be payable in accordance with the normal payroll
practice of the Company (but no less frequently than bi-weekly).

 



--------------------------------------------------------------------------------



 



(b) Bonus Compensation
During the Term of Employment, Employee shall be eligible to receive an annual
bonus, as may, from time to time, be determined in the sole discretion of the
Board (the “Bonus Compensation”).
(c) Taxes
All amounts paid by the Company to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary and any Bonus Compensation, or
any other compensation or benefits, whether in cash or in kind, shall be subject
to normal withholding and deductions imposed by any one or more local, state or
federal governments.
4. Termination
This Agreement shall terminate (subject to Section 9(g) below) and the Term of
Employment shall end, on the first to occur of (each a “Termination Event”):

  (a)   The Expiration Date;     (b)   The death of Employee or the total or
partial disability that, in the judgment of the Company, renders Employee, with
or without reasonable accommodation, unable to perform his essential job
functions for the Company for a period of at least 90 consecutive business days;
    (c)   The discharge of Employee by the Company with (i) Cause (as
hereinafter defined) or (ii) without Cause;     (d)   The resignation of
Employee (and without limiting the effect of such resignation, Employee agrees
to provide the Company with not less than 30 days prior written notice of his
resignation); or

 



--------------------------------------------------------------------------------



 



The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause, in which event Employee shall be entitled only to such
payments as are set forth in Section 5 below.
As used herein, “Cause” is defined as Employee’s: (i) failure to perform the
duties assigned to him; (ii) chronic impairment due to alcohol or substance
abuse; (iii) conviction of a Serious Crime or being charged with a felony (for
purposes of this Agreement a “Serious Crime” is a crime that the Company
believes could prohibit the Employee from obtaining or maintaining any work
card, license, or finding of compliance suitability necessary for Employee to
maintain employment with Company) ; (iv) violation of a federal or state
securities law or regulation; (v) negligent conduct, error or omission in the
carrying out of his duties under this Agreement; (vi) conduct that causes damage
to the reputation of the Company(vii) breach of the Exclusivity Obligation or
any of the obligations set forth in Section 6 or Section 7 below; (viii) any
revocation or suspension by any state or local authority of Employee’s required
license(s) to serve in his position(s) with the Company; or (ix) any act or
failure to act by Employee which causes any gaming or other regulatory authority
having jurisdiction over the Company, the Designated Affiliates or any of their
affiliates to seek any redress or remedy against Employee, the Company, any
Designated Affiliate or any of their affiliates.
5. Effect of Termination
In the event of termination of Employee’s employment hereunder, all rights of
Employee under this Agreement, including all rights to compensation, shall end
and Employee shall only be entitled to be paid the amounts set forth in this
Section 5 below.
(a) In the event that the Term of Employment ends (i) for the reason set forth
in Section 4(a) above (i.e., Expiration Date), or (ii) for any of the reasons
set forth in Section 4(b) above (i.e. death or disability) or (iii) for the
reason set forth in Section 4(d) above (i.e. resignation), or (iv) for the
reason set forth in Section 4(c)(i) (with Cause), then, in lieu of any other
payments of any kind, Employee shall be entitled to receive, within fifteen
(15) days following the date on which the Termination Event in question occurred
(the “Clause (a)

 



--------------------------------------------------------------------------------



 



Termination Date”) any amounts of: (A) Base Salary due and unpaid to Employee
from the Company as of the Clause (a) Termination Date; and (B) Bonus
Compensation earned, vested, due and unpaid to Employee from the Company as of
the Clause (a) Termination Date.
(b) In the event that the Term of Employment ends (i) for the reasons set forth
in Section 4(c)(ii) above (without Cause) then, in lieu of any other payments of
any kind, Employee shall be entitled to receive, within fifteen (15) days
following the date on which the Termination Event in question occurred (the
“Clause (b) Termination Date”) any amounts of: (A) Base Salary due and unpaid to
Employee from the Company as of the Clause (b) Termination Date; (B) Bonus
Compensation earned, vested, due and unpaid to Employee from the Company as of
the Clause (b) Termination Date; (C) Severance Payment equal to one (1) year of
Base Compensation as set out under Section 3 (a) above.
6. Non-Disclosure
During the Term of Employment and for a period of two years from the Employees
last day of employment with the Company , Employee shall hold in a fiduciary
capacity for the benefit of the Company, each Designated Affiliate and each of
their affiliates, respectively, all secret or confidential information, ,
including, without limitation, statistical data, trade secrets, identity of
investments, identity of contemplated investments, business opportunities,
valuation models and methodologies, relating to the business of the Company, the
Designated Affiliates or their affiliates, and their respective business as,
(i) obtained by Employee at any time during Employee’s employment by the Company
and (ii) not otherwise in the public domain (“Confidential Information”).
Employee also agrees to keep confidential and not disclose to any unauthorized
Person any personal information regarding the Designated Affiliates or any of
their affiliates and any member of the immediate family of any such Person (and
all such personal information shall be deemed “Confidential Information” for the
purposes of this Agreement). Employee shall not, without the prior written
consent of the Company:

 



--------------------------------------------------------------------------------



 



(i) except to the extent compelled pursuant to the order of a court or other
body having jurisdiction over such matter or based upon the advice of counsel
that such disclosure is legally required, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by the Company; or (ii) use any Confidential Information for any purpose other
than the performance of his duties as an employee of the Company. Employee will
assist the Company, at the Company’s expense, in obtaining a protective order,
other appropriate remedy or other reliable assurance that confidential treatment
will be accorded any Confidential Information disclosed pursuant to the terms of
this Agreement.
In no event shall Employee during or after his employment hereunder, disparage
the Company, the Designated Affiliates, the Designated Affiliates, their
respective affiliates and family members or any of their respective officers,
directors or employees.
All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s time or with the use of the Company’s facilities
or materials, shall be the property of the Company and shall be promptly and
fully disclosed by Employee to the Company. Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by the Company) to vest title
to any such Inventions in the Company and to enable to the Company, at its
expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.
7. Non-Compete
(a) During the Term of Employment and, unless Employee’s employment is
terminated for the reason set forth in Section 4(a) above (i.e., Expiration
Date), in which case this Section 7(a) shall terminate automatically and without
notice, for a period of six (6) months following the last day of Employee’s
employment by the Company, Employee will not, either directly or indirectly, as
principal,

 



--------------------------------------------------------------------------------



 



agent, owner, employee, partner, investor, shareholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever own, operate, carry on
or engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in the hotel or
casino business in or within one hundred (100) miles of the Stratosphere Hotel
and Casino.
Notwithstanding the foregoing, nothing in this Agreement will prohibit Employee
from investing in the securities of private companies in which he does not
participate in the management (either as an employee, officer or director),
provided that such investment has been cleared in accordance with all investment
or insider trading policies applicable to Employee .
(b) Employee covenants and agrees with the Company and its subsidiaries that,
during Employee’s employment by the Company and for one (1) year following the
last day of Employee’s employment by the Company, Employee shall not directly,
or indirectly, for himself or for any other Person:

  (i)   solicit, interfere with or endeavor to entice away from the Company, any
Designated Affiliate or any of their subsidiaries or affiliates, any customer,
client or any Person in the habit of dealing with any of the foregoing;     (ii)
  interfere with, entice away or otherwise attempt to obtain the withdrawal of
any employee of the Company, any Designated Affiliate or any of their
subsidiaries or affiliates; or     (iii)   advise any Person not to do business
with the Company, any Designated Affiliate or any of their subsidiaries or
affiliates.

Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 6 and Section 7 (the Non-Disclosure and
Non-Compete sections respectively) would

 



--------------------------------------------------------------------------------



 



not be unduly burdensome to Employee and that such restrictions are reasonably
necessary to protect the legitimate interests of the Company. Employee agrees
that the remedy of damages for any breach by Employee of the provisions of
either of these sections may be inadequate and that the Company shall be
entitled to injunctive relief, without posting any bond. In the event the terms
of this Section 7 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by reason of its being too extensive in
any other respect, it will be interpreted to extend only over the maximum period
of time for which it may be enforceable, over the maximum geographical area as
to which it may be enforceable, or to the maximum extent in all other respects
as to which it may be enforceable, all as determined by such court in such
action. This section constitutes an independent and separable covenant that
shall be enforceable notwithstanding any right or remedy that the Company may
have under any other provision of this Agreement or otherwise.
8. Benefits
During the Term of Employment, Employee shall be entitled to receive certain
healthcare and other similar employee welfare benefits (including eligibility to
participate in the Executive Medical Reimbursement Plan provided by the Company)
comparable to those received by other employees of the Company at a similar pay
level and/or position with the Company as such may be provided by the Company in
its sole and absolute discretion from time to time within thirty (30) days
hereof. In the event that, during the Term of Employment, the Company awards to
its executives stock options or restricted stock in anticipation of a public
offering, Employee shall be eligible to receive an award of such options or
restricted stock comparable to that received by other employees at a similar pay
level and/or position with the Company; provided, however, that the decision to
make any such award to Employee and the amount of any such award shall be
subject to the review and approval of the Board, in its sole and absolute
discretion.
9. Miscellaneous

 



--------------------------------------------------------------------------------



 



  (a)   This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all previous written, and
all previous or contemporaneous oral negotiations, understandings, arrangements,
and agreements.     (b)   This Agreement and all of the provisions hereof shall
inure to the benefit of and be binding upon the legal representatives, heirs,
distributees, successors (whether by merger, operation of law or otherwise) and
assigns of the parties hereto; provided, however, that Employee may not delegate
any of Employee’s duties hereunder, and may not assign any of Employee’s rights
hereunder, without the prior written consent of the Company, which may be
withheld in its sole and absolute discretion. If elected by the Company, upon
any such assignment, all references herein to the Company shall be deemed
instead to be references to the assignee and/or its designee(s).     (c)   This
Agreement will be interpreted and the rights of the parties determined in
accordance with the laws of the United States applicable thereto and the
internal laws of the State of Nevada.     (d)   Employee covenants and
represents that he is not a party to any contract, commitment or agreement, nor
is he subject to, or bound by, any order, judgment, decree, law, statute,
ordinance, rule, regulation or other restriction of any kind or character, which
would prevent or restrict him from entering into and performing his obligations
under this Agreement, including without limitation any contract, commitment,
agreement, rule or regulation relating to the Other Activity.     (e)   Employee
acknowledges that he has had the assistance of legal counsel in reviewing and
negotiating this Agreement.     (f)   This Agreement shall be deemed drafted
equally by both the parties. Its language shall be construed as a whole and
according to its fair meaning. Any presumption or principle that the language is
to be construed against any party shall

 



--------------------------------------------------------------------------------



 



      not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.

  (g)   This Agreement and all of its provisions, other than the provisions of
Section 5, Section 6, Section 7 and Section 9 hereunder (which shall survive
termination), shall terminate upon Employee ceasing to be an employee of the
Company for any reason.     (h)   In the event of the death of Employee during
the Term of Employment, Employee’s heir shall be entitled to receive all
payments otherwise earned, vested, due and unpaid to Employee from the Company
pursuant to the terms and conditions of this Agreement as of the date of
Employee’s death.     (i)   Employee acknowledges and agrees that he shall be
solely responsible for the payment of all federal, state and other income taxes,
excise taxes and other taxes that may be payable from time to time by Employee
with respect to all payments or benefits earned or received by or payable to
Employee under this Agreement (whether consisting of Base Salary, Bonus
Compensation, Severance Payment, or otherwise) and shall not be entitled to
receive any “gross-up payments” or other additional payments from the Company or
its affiliates on account of, with respect to, in mitigation of, or as a set-off
against, such taxes. Without limiting the foregoing, if it is determined that
any amount, right or benefit paid or payable (or otherwise provided or to be
provided) to Employee by the Company or any of its affiliates under this
Agreement or any other plan, program or arrangement under which Employee
participates or is a party (whether consisting of Base Salary, Bonus
Compensation, Severance Payment, or otherwise), would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code, as amended (the “Code”),

 



--------------------------------------------------------------------------------



 



      subject to the excise tax imposed by Section 4999 of the Code, as amended
from time to time (the “Excise Tax”), then Employee shall be solely responsible
for the payment of the Excise Tax and shall not be entitled to receive any
“gross-up payments” or other additional payments from the Company or its
affiliates on account of, with respect to, in mitigation of, or as a set-off
against, such Excise Tax.

          American Casino &
Entertainment Properties,
LLC
      By:   /s/ Frank V. Riolo         Name:   Frank V Riolo        Title:  
President of American Casino & Entertainment Properties LLC       

          EMPLOYEE:
      By:   /s/ Edward W. Martin, III         Name:   Edward W. Martin, III     

 